IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JARED JAMES MOCK, )
)
Petitioner, )
)
VS. ) Civil Action No. 3:19-cv-116

) Judge Stephanie L. Haines
V. MOSER, Warden, )
)
Respondent. )

MEMORANDUM ORDER

 

Presently before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. §
2241 brought by Jared James Mock (‘Petitioner’) [Doc. 1]. Petitioner, an inmate serving a federal
sentence at FCI-Loretto at the time of the filing of the petition, is challenging a disciplinary
proceeding that resulted in the loss of good time credits. This matter was referred to Magistrate
Judge Keith A. Pesto for proceedings in accordance with the Magistrates Act, 28 U.S. C. § 636,
and Local Civil Rule 72.D.

Petitioner filed his petition on July 24, 2019, but did not pay the applicable filing fee or
submit a motion for leave to proceed in forma pauperis [Doc. 1]. On February 11, 2020,
Magistrate Judge Pesto filed a Memorandum Order and Report and Recommendation directing the
Clerk to administratively close this matter until Petitioner submits either the filing fee or a valid
motion to proceed in forma pauperis, but further recommending that the petition be dismissed as
moot in light of Petitioner’s release from federal custody on July 31, 2019 [Doc. 3]. Petitioner did
not file written objections to the Report and Recommendation within 14 days, see 28 U.S.C.§ 636
(b)(1)(B) and (C) and Local Civil Rule 72.D.2, and the time to do so has expired.

Upon review of the record and the Report and Recommendation under the applicable
“reasoned consideration” standard, see EEOC V. City of Long Branch, 866 F.3d 93, 100 (3d Cir.
2017) (standard of review when no timely and specific objections are filed), and pursuant to Local
Civil Rule 72.D.2, the Court will accept in whole the findings and recommendations of the
Magistrate Judge in this matter. The Bureau of Prisons’ website indicates that Petitioner was
released from federal custody on July 31, 2019, and this matter now is moot. Accordingly, the

following order is entered:

ORDER

as
~

AND NOW, this _(:” day of March, 2020, for the reasons set forth in the Magistrate
Judge’s Report and Recommendation [Doc. 3], which is adopted as the opinion of the Court, it
hereby is ORDERED that the petition for habeas corpus [Doc. 1] be dismissed as moot. The Clerk

of Court shall mark this matter closed.

    

 

Stephanie L. Haines
United States District Judge
